Name: Council Decision (CFSP) 2018/653 of 26 April 2018 on the establishment of a warehouse capability for civilian crisis-management missions
 Type: Decision
 Subject Matter: management;  distributive trades;  European construction
 Date Published: 2018-04-27

 27.4.2018 EN Official Journal of the European Union L 108/22 COUNCIL DECISION (CFSP) 2018/653 of 26 April 2018 on the establishment of a warehouse capability for civilian crisis-management missions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) For the purpose of the Union's civilian crisis-management operations it is necessary to ensure that rapid deployment needs and operational requirements are met. (2) On 13 November 2012 the Council adopted Decision 2012/698/CFSP (1), establishing a warehouse for civilian crisis-management missions. Pursuant to Article 6 of that Decision, a review of the utility, effectiveness and cost-efficiency of the warehouse has been conducted by the European External Action Service (EEAS). The outcome of that review was discussed with the relevant Council preparatory bodies in the first half of 2016. (3) On 3 May 2016 the Political and Security Committee reaffirmed that the establishment of a warehouse capability is a useful measure that would support the rapid deployment of missions under the common security and defence policy (CSDP). It agreed that a new warehouse capability should be operated by a public law body or a body governed by private law with a public service mission of the Member States as provided for in point (c) of Article 58(1) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (2), and requested the EEAS to conduct the selection procedure. The terms of reference for the selection procedure have been endorsed by the relevant Council preparatory bodies. (4) Following the report by the EEAS, the High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) made a recommendation to the Council to select the Swedish Civil Contingencies Agency (Myndigheten fÃ ¶r samhÃ ¤llsskydd och beredskap  MSB) as the warehouse capability operator for the implementation of the warehouse capability. (5) The warehouse capability should acquire, store, maintain and replenish a strategic stock of key equipment and assets needed for the rapid deployment of civilian CSDP missions. It should also acquire, store, maintain and make available new and used items of such equipment and assets, as well as provide support services, for civilian CSDP missions. It should also be possible for it to acquire, store and make available any other items of used equipment and assets recovered from such missions. (6) It should also be possible for the warehouse capability to provide, as a secondary task, the same support for other operational action of the Union under Article 28 of the Treaty and for European Union Special Representatives (EUSRs). (7) The warehouse capability should be implemented for a period of three years, with a possible extension of a further year, HAS ADOPTED THIS DECISION: Article 1 Objectives 1. For the purposes of ensuring the rapid deployment of key equipment and assets and the provision of appropriate support services for its civilian crisis-management missions, as well as of ensuring quick and continuous access by those missions to such equipment and assets, the Union shall strengthen its capabilities through the establishment of a warehouse capability. 2. The warehouse capability may also provide, as required, the same support with regard to equipment, assets and services, for other operational action of the Union under Article 28 of the Treaty and EUSRs. Article 2 Establishment of a warehouse capability 1. For the purposes set out in Article 1, a warehouse capability shall be established. It shall perform the following functions: (a) acquire, store, maintain and replenish a strategic stock of key equipment and assets, as identified in the Annex; (b) acquire, store, maintain and make available new and used items of key equipment and assets and provide support services, as identified in the Annex, for civilian CSDP missions, including items recovered from other such missions. 2. The warehouse capability may also acquire, store, maintain and make available for civilian CSDP missions relevant items of equipment and assets which have a similar nature and use to the items identified in the Annex. 3. The warehouse capability may also acquire, store and make available for civilian CSDP missions items of used equipment and assets recovered from other such missions which have a different nature and use to the items identified in the Annex. 4. The warehouse capability may also perform, as required, the functions set out in point (b) of paragraph 1 and paragraphs (2) and (3) with regard to other operational action of the Union and to EUSRs. Article 3 Implementation 1. The High Representative shall be responsible for the implementation of this Decision. 2. The technical implementation of this Decision shall be carried out by the Swedish Civil Contingencies Agency, which shall act as the warehouse capability operator. The Swedish Civil Contingencies Agency shall perform its tasks under the responsibility of the High Representative without prejudice to the financial responsibilities of the Commission as set out in Article 4(3). 3. Detailed arrangements for the implementation of this Decision shall be agreed between the Swedish Civil Contingencies Agency and the Civilian Operation Commander in consultation with the competent Commission services. Those arrangements shall, in particular, ensure that the Civilian Operation Commander has access to the warehouse to exercise technical and operational oversight in order to ensure the deployment capability and the proper functioning of civilian crisis-management missions. The Civilian Operation Commander shall also assess the technical suitability of used assets for storage and future use, and report on the need to refresh and roll over stocks. 4. The warehouse capability shall make available the equipment and assets referred to in point (b) of Article 2(1) and Article 2(2) at the request of a civilian CSDP mission, on the basis of the specific needs of the mission and in accordance with the mandate of the mission. The same conditions shall apply mutatis mutandis as regards other operational action of the Union and EUSRs. Article 4 Financial arrangements 1. The financial reference amount for the implementation of this Decision for the period of 36 months following the date of conclusion of the agreement referred to in paragraph 3 shall be EUR 52 240 608,49. 2. The expenditure financed by the financial reference amount referred to in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 2. For that purpose, it shall conclude an agreement with the Swedish Civil Contingencies Agency as the warehouse capability operator. 4. The agreement referred to in paragraph 3 shall provide, inter alia, that: (a) the equipment and assets referred to in points (a) and (b) of Article 2(1) and in Article 2(2) are to be purchased by the Swedish Civil Contingencies Agency on its own behalf and in accordance with its own procurement rules; (b) the Swedish Civil Contingencies Agency is to make available equipment and assets without any cost to civilian CSDP missions, and take them back as appropriate; (c) before the agreement expires, the Swedish Civil Contingencies Agency is to donate all the equipment and assets stored by it to the Commission or to any other entity designated by the Commission. 5. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 5 Reporting 1. The High Representative shall report to the Council on the implementation of this Decision every six months. 2. The Commission shall provide the Council with information on the financial aspects of the functioning of the warehouse capability every six months. Article 6 Review 18 months after the date of conclusion of the agreement referred to in Article 4(3), the Council shall review the financial reference amount referred to in Article 4(1) as regards the amount deemed necessary to meet requests by civilian CSDP missions, for items of equipment and assets in addition to the quantity of items stored in the strategic stock, in order to ensure that the financial reference amount takes due account of the evolving needs of such missions. The review shall also take into account the evolving needs of other operational action of the Union and of EUSRs. Article 7 Entry into force and expiry This Decision shall enter into force on the date of its adoption. It shall expire 36 months after the date of conclusion of the agreement referred to in Article 4(3), unless the Council decides to extend it for a further period of 12 months. Article 8 Repeal Decision 2012/698/CFSP is hereby repealed. Done at Brussels, 26 April 2018. For the Council The President E. ZAHARIEVA (1) Council Decision 2012/698/CFSP of 13 November 2012 on the establishment of a warehouse for civilian crisis management missions (OJ L 314, 14.11.2012, p. 25). (2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX KEY EQUIPMENT AND ASSETS TO BE PROVIDED BY THE WAREHOUSE CAPABILITY OPERATOR The strategic stock comprises the key equipment and assets needed to deploy a civilian CSDP mission of up to 200 staff to any area of operation within 30 days. The key equipment and assets are as follows:  Vehicles  Sport utility vehicle (SUV)  Compact SUV  Minibus  Heavy-duty 4Ã 4  Sedan / station wagon  IT equipment  Servers  Firewalls  Desktops  Laptops  Monitors  Printers, toner and drums  Uninterruptible power supply (UPS)  Wi-Fi access points  Computer, server and network accessories  Communications equipment  Satellite phones  Very-high-frequency (VHF) radios  Global Positioning System (GPS) devices  Mobile phones  Video teleconferencing (VTC) systems  Personal protection equipment (PPE)  Flak jackets  Helmets  Accessories  Medical equipment  Trauma kits (bags with crucial items to help control trauma injuries)  Automatic external defibrillators (AEDs)  Visibility items  Flags  Personal visibility items (berets, armlets, visibility vests, etc.)  Vehicle stickers  Miscellaneous  ID-card printing machine (printer for personal identification cards)  Barcoding equipment (barcode reader and printer of labels with barcode) SUPPORT SERVICES TO BE PROVIDED BY THE WAREHOUSE CAPABILITY OPERATOR  Procurement The warehouse capability operator will procure the strategic stock on its own behalf using its own procurement rules.  Storage, codification and barcoding of the strategic stock  Freight forwarding The warehouse capability operator will prepare the stored equipment for shipment. The warehouse capability operator will be responsible for ensuring/contracting the shipping of equipment as follows:  from the central warehouse to the CSDP mission  from the CSDP mission to the central warehouse  between CSDP missions  from and to the suppliers  Enterprise resource planning (ERP) system The warehouse capability operator will provide an ERP system with appropriate backup systems to ensure continuity of related activities/processes and will provide maintenance for the ERP system. The warehouse capability operator will provide services related to the configuration, customisation and updating of the ERP system. The warehouse capability operator will also manage all licences needed for the use of the ERP system.  Technical maintenance and repair of new and used equipment The warehouse capability operator will provide technical maintenance and run operational tests for both used and new equipment stored in the warehouse. The warehouse capability operator will also ensure that used equipment is repaired if instructed to do so by the Contracting Authority.  Refurbishment of armoured vehicles The warehouse capability operator is expected to provide servicing, refurbishment and (re-)certification for armoured vehicles, if tasked with doing so by the Contracting Authority.  Disposal services The warehouse capability operator will provide services related to the disposal of hazardous material (hazmat), such as batteries, vehicle lubricants, ammunition, armoured vehicles and radio equipment, that for various reasons (security, environmental, etc.) cannot be provided locally by the Mission. The warehouse capability operator will also dispose of strategic stock equipment that has become uneconomical to repair.  Pharmaceuticals and medical consumables The warehouse capability operator will ensure supplies of pharmaceuticals and medical consumables directly from the supplier to the authorised medical staff of the CSDP mission.